Citation Nr: 1106080	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  98-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to an increased rating for simple paresthesia of 
the left mandible, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for chronic lumbar spine 
sprain rated as 10 percent disabling prior to September 26, 2003; 
40 percent disabling from September 26, 2003 to August 31, 2009; 
and 20 percent disabling from September 1, 2009.  

5.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	 C.H. Thornton, Jr., Ph.D., 
Attorney 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1985 to 
December 1991.  

The increased rating issues come before the Board of Veterans' 
Appeals (Board) by a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  The service connection issues and the issue 
of TDIU were raised by the Veteran and his representative at the 
November 2010 Board hearing; further explanation is provided in 
the remand below.  

The Veteran provided testimony at a Videoconference hearing held 
before a Veterans Law Judge (VLJ) of the Board in June 2002.  A 
transcript of that hearing is in the file.  After the hearing, 
the case was remanded in October 2003, July 2006, and July 2010 
for additional development.  

After the July 2006 remand, and before the case was returned to 
the Board, the VLJ who presided over the June 2002 hearing 
retired from the Board.  In March 2010, another Board 
Videoconference hearing was held.  Copies of both hearing 
transcripts are associated with the file.  

The issues of service connection for erectile dysfunction and 
left shoulder disability; an increased rating for simple 
paresthesia of the left mandible; and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, chronic lumbar spine sprain was 
manifested by pain, tenderness and forward flexion to 80 degrees.  

2.  From September 26, 2003 to August 31, 2009, chronic lumbar 
spine sprain was not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.  

3.  In reducing the disability rating for chronic lumbar spine 
sprain from 40 percent to 20 percent effective September 1, 2009,  
the RO in its June 2009 rating decision met all due process 
requirements in executing such a reduction, and the decision to 
reduce the rating was properly substantiated by the evidence of 
record, which reflected an improvement in the chronic lumbar 
spine sprain, and which did not reflect that the criteria 
supporting a 40 percent rating were met.

4.  From September 1, 2009, chronic lumbar spine sprain was not 
manifested by forward flexion of the thoracolumbar spine of 30 
degrees or less.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a rating in 
excess of 10 percent for chronic lumbar spine strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DC 5295 (2003); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5235 to 5243 (2010).  

2.  From September 26, 2003 to August 31, 2009, the criteria for 
a rating in excess of 40 percent for chronic lumbar spine strain 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5235 to 5243 (2010).  

3.  The reduction from 40 percent to 20 percent for chronic 
lumbar spine strain effective September 1, 2009, was proper. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.105, 3.344, 4.97, DCs 5235 to 5243 (2010). 

4.  From September 1, 2009, the criteria for a rating in excess 
of 20 percent for chronic lumbar spine strain has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235 to 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a January 2004 letter, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  In a July 2006 letter, the RO notified the Veteran of 
the process by which effective dates and disability ratings are 
established, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration. Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or her 
entitlement to increased compensation. However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
VA letters adequately apprised the Veteran of notice regarding 
his increased rating claim.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment and VA medical records have been associated 
with the file.  The Veteran has received eight VA examinations 
regarding his spine.  Social Security Administration (SSA) 
records are associated with the file.  The Veteran has had two 
Board hearings.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the November 2010 Board hearing, the Veterans Law Judge 
explained what was needed to substantiate the claim.  
(Transcript, p 17.)  The duties to notify and assist have been 
met.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

In exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  Under Thun v. Peake, 22 Vet App 
111 (2009), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Id.  If not, the evaluation is adequate; there is no need to 
proceed to the next step.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See, 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination 
upon which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  Id.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Id.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  Id.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2010) (addressing the joints) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing are 
related considerations.  

The Board evaluates the Veteran's back disability under multiple 
diagnostic codes to determine if there is any basis to increase 
the assigned rating.  Such evaluations involve consideration of 
the level of impairment of a veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2010).  

For the period of this appeal before September 26, 2003, back 
disabilities were rated under Diagnostic Codes (DCs) 5285 through 
5295.  38 C.F.R. § 4.71a (2002).  Several codes are inapplicable 
in this case as they deal with the residuals of a fractured 
vertebra (5285), ankylosis (5286-5289), the cervical and dorsal 
spine (5290-5291) and intervertebral disc syndrome (5293); all of 
which were not shown in the applicable time period.  

The applicable codes before the regulation change include DC 
5292, limitation of motion of the lumbar spine; slight limitation 
warrants a 10 percent rating, moderate limitation warrants 
20 percent, and severe limitation warrants 40 percent.  38 C.F.R. 
§ 4.71a (2002).  For sacroiliac injury and weakness (DC 5294) and 
lumbosacral strain (DC 5295), a 10 percent evaluation for 
lumbosacral strain requires characteristic pain on motion.  Id.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  Id.  A 
40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space.  Id.  A 40 percent rating is also warranted if only some 
of these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a (2002), DC 5294 & 
5295.  

Effective September 26, 2003, the spine regulations changed.  The 
General Rating Formula for Diseases and Injuries of the Spine for 
DCs 5235 to 5243 provides for the rating of disabilities of the 
spine.  The formula includes DC 5237, regarding lumbosacral 
strain.  With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the formula is as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine 
(40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent).  38 C.F.R. § 4.71a 
(2010).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 percent 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve months.  
38 C.F.R. § 4.71a, DC 5243 (2010).  For purposes of evaluations 
under diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Note (1).  



Prior to September 26, 2003 

The Board finds that prior to September 26, 2003, an increased 
rating is not warranted.  As explained, the Veteran experienced 
slight limitation of motion, pain and tenderness, but no spasms.  
As a result, his disability picture is best approximated by a 
10 percent rating under either DC 5292 or 5295.  

The Board has reviewed the history of the Veteran's disability, 
to include a February 1994 VA examination where the Veteran 
reported his history and that he would get a low back ache after 
standing for 2 hours.  He had good posture and a good carriage.  
His gait was normal.  His spine had a full range of motion and an 
X-ray was normal.  

A September 1997 VA X-ray showed the Veteran's lumbar spine was 
normal.  At an examination from the same month, he complained of 
low back pain with intermittent left leg tingling.  The Veteran 
was muscular.  Standing, his waist flexion was to 90 degrees and 
beyond.  Sensation and reflexes were normal.  Sensation was 
normal for pin, vibration and position.  There was no objective 
sign of radiculopathy.  

At a June 2002 Board hearing, the Veteran asserted pain radiated 
down both legs.  (Transcript, p 2.)  He said he lost three days 
of work to back pain but he was not receiving any treatment for 
his back.  (Transcript, p 9.)  

At a December 2002 VA primary care appointment, the Veteran 
established care at VA.  He described an accident in 1989 and 
said he had no surgical intervention.  He was later injured when 
hit in his back by a bag at the riverfront.  He also had several 
motor vehicle accidents since the initial accident.  He had no 
focal neurological deficits.  He had some discomfort with 
palpation over lower back (mostly paravertebral tenderness).  

At a January 2003 VA examination, the medical records were 
reviewed.  It was noted the Veteran was treated in service for a 
soft tissue injury to his back after motorcycle accident.  He 
then injured his back in another accident.  The Veteran said he 
sustained an injury working as a longshoreman in 1996 when he was 
hit in the back with 130 pounds of sugar; an MRI showed mild disc 
protrusion in the L4-5 area.  He had no limp.  The range of 
motion of the lumbar spine was resisted by the Veteran.  Results 
are below.  

Flexion
80 Degrees
Extension
20 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral 
rotation
n/a
Left lateral rotation
n/a

Deep tendon reflexes were normal and there was no evidence of 
neurological deficits.  An X-ray showed was normal.  The examiner 
commented that pain might cause flare ups with incoordination and 
fatiguability.  The Veteran was currently employed and he 
participated in outdoor activities at work.  

At a February 2003 VA primary care appointment, the Veteran 
reported a left lower back injury.  An X-ray showed a normal 
lumbar spine.  In a May VA record, he complained of pain to lower 
back and numbness to left lower extremity.  In June, a magnetic 
resonance imaging report (MRI) showed degenerative changes of the 
lumbar spine (disc bulges) resulting in mild spinal canal 
stenosis.  In July, the Veteran was evaluated by a VA 
neurosurgeon.  His reflexes were 2 plus bilaterally and a sensory 
examination was normal.  The doctor stated that the Veteran's 
lumbar pain was likely related to left lumbar foraminal stenosis 
at L4.  The remainder of the pathology was not significant.  

On September 15, 2003, the Veteran visited VA primary care.  The 
Veteran complained of back pain that was not being helped by 
medication.  He had tenderness on the left side of his lower 
back.  On September 16, 2003 a VA consultation record showed the 
Veteran had a number of orthopedic complaints, including back 
pain.  He complained of numbness going down both legs.  He had 
tenderness to palpation over the L5 paraspinals.  Straight leg 
raising was positive on the left and negative on the right.  A 
test of sensory perception was intact.  An MRI of the lumbar 
spine showed normal alignment with disc bulges at L4-L5 and L5-
S1.  

Given the available evidence to rate the Veteran, the Board finds 
that a 10 percent rating is appropriate.  For this appeal period, 
DCs 5292 and 5294-95 must be considered.  Muscle spasms were not 
noted, although pain and tenderness were found.  The evidence 
shows the Veteran had nearly full flexion for the entire time 
period on appeal.  There were multiple investigations into any 
sensory loss and it was not objectively found.  No separate 
evaluations are warranted.  

The Board has considered pain and flare ups upon use under 
Deluca, 8 Vet. App. at 205-206.  For the period prior to 
September 26, 2003, the Board finds the Veteran is adequately 
compensated by a 10 percent rating since there is no evidence of 
weakened movement, deformity, and atrophy to the extent required 
to justify an increase under DeLuca.  

The Board has considered all evidence during this period and did 
not find bed rest was prescribed by a physician.  38 C.F.R. 
§ 4.71a, Note (1).  As a result, a rating under DC 5243, 
intervertebral disc syndrome, is not warranted.  

No additional staged ratings (other than those assigned in this 
decision) are warranted.  Hart, 21 Vet. App. at 509-510.  Also, 
the Board finds the schedular rating to be adequate.  For this 
period, the evidence does not present an exception disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  

From September 26, 2003 to August 31, 2009

A December 2003 VA record showed that the Veteran complained of 
radiating back pain to left leg.  He had no incontinence.  
Surgery was not warranted at this time.  Motor strength was 4/5 
in both upper and lower extremities.  He had a normal gait and 
normal range of motion.  

He also had full flexion of the low back in January 2004; as 
shown by a VA orthopedic record.  The Veteran complained of left 
leg numbness and back pain.  He had a normal gait and his back 
was nontender to light touch.  There was no indication for 
surgical intervention.  The doctor stated that the Veteran had 
unrealistic expectations regarding his medical problems.  

A March 2004 private vocational rehabilitation assessment 
(completed by a VA contractor) showed that the Veteran reported 
numbness in his leg and foot.  He was dissatisfied by his care at 
VA, did not take his medication and did not feel that physical 
therapy was beneficial.  He said he couldn't walk long distances 
and could only sit for certain periods of time.  He had problems 
bending, pushing, and lifting.  He reported being in pain much of 
the time and spending a lot of time in bed.  It was noted that 
all VA records were not available at the time to confirm these 
functional limitations.  

In April 2004, Dr. Faust, a private hand and orthopedic surgeon, 
evaluated the Veteran.  He complained of back pain and numbness 
on the top of his left foot.  He used no cane, crutch, or corset.  
He was described as a single person who fed and dressed himself 
and did housework on his own.  He had normal pulses, sensation, 
and strength of the lower extremities.  He had decreased 
sensation dorsally on the left foot.  It was noted that the 
Veteran had "diffuse complaints of pain" but that he did not 
appear to be a candidate for surgery.  Overall, he showed no 
radicular findings, no atrophy, and no detectable weakness.  It 
was expected that he could perform "vigorous activities."  

In May 2004, a medical consultant completed an assessment of the 
Veteran for SSA.  His range of motion was as follows: 

Flexion
70 Degrees
Extension
10 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral 
rotation
n/a
Left lateral rotation
n/a
The MRI showing a disc bulge was noted.  

Two months later, in June 2004, the Veteran went to see a VA 
neurologist.  The Veteran complained of back pain with radiation.  
He had no spasms, although he did show limited back flexion of 
30 degrees and extension of 5 degrees.  For the motor 
examination, he had normal tone and bulk, intact senses, plus two 
deep tendon reflexes, and a normal gait.  Lumbago was diagnosed; 
there was no neurosurgical procedure indicated at the time.  
Medication and physical therapy were suggested.  

In August 2004, a VA examination for the spine was completed.  He 
also had steroid injections for his back which he said did not 
help his pain.  The low back radiated to the left lower 
extremity.  He had pain when stooping or standing too long.  
Physical therapy had been helping temporarily.  His range of 
motion was as follows: 

Flexion
20 Degrees
Extension
20 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral 
rotation
40 Degrees
Left lateral rotation
40 Degrees

Tenderness was palpable.  There was no loss of sensation to light 
touch of either extremity.  An MRI showed osteoarthritis of the 
low back and minimal disc bulges.  The left was worse than the 
right side.  The claims folder was not available.  

At a September 2004 VA neurological examination, the Veteran 
complained of pain in the lower back and an area of numbness in 
the left leg.  The pain was intermittent for the past 10 years.  
He was described as "well-built" and was wearing special shoes 
for shock absorption.  He had no weakness or atrophy.  His stance 
and gait were normal.  His lower back movement was restricted to 
30 degrees of flexion.  Reflexes were symmetrical, but a sensory 
examination showed decreased sensation in the distribution from 
L4, L5, and S1 nerve root distribution on the left side.  He had 
disc disease in the lower spine and some radiculopathy mainly on 
the left side.  The examiner concluded that an electromyography 
(EMG) study was not necessary as it was unlikely that it would 
provide further information.  

In May 2005, the Veteran received another VA spine examination.  
Medical records and claims file were available and reviewed.  The 
Veteran had no hospitalization or surgery since the onset of his 
back pain in 1989.  He had no back flare ups, but he had mild 
fatigue, moderate decreased motion, mild weakness, mild spasm and 
some radiating pain.  A review of systems was negative for 
complications such as incontinence or numbness.  

He had no aids and no limitations on walking.  His posture, gait 
and head position were normal and there was symmetry in his 
appearance.  He had no thigh atrophy, no abnormal spinal 
curvature and no ankylosis.  He had no objective spasm, atrophy, 
guarding, pain with motion, tenderness or weakness.  Ranges of 
motion measurements were taken: 

Flexion
0 to 40 Degrees
Extension
0 to 20 Degrees
Right lateral flexion
0 to 20 Degrees
Left lateral flexion
0 to 20 Degrees
Right lateral 
rotation
0 to 20 Degrees
Left lateral rotation
0 to 20 Degrees

An imaging study result showed degenerative joint disease at L4-
L5 and L5-S1.  

In October 2005, the Veteran went to a private emergency room for 
treatment.  He reported being unable to walk.  He had swelling, 
tenderness and decreased range of motion.  Neurologically and in 
terms of sensation and motor, he was within normal limits.  An 
MRI from this time period showed an L4-L5 disc bulge in 
association with left paracentral disc protrusion.  

In October 2005, a history and physical examination showed the 
Veteran had worsening back pain after bending over to pick 
something off the floor and sneezing.  He felt a popping 
sensation in his back and tingling down his left leg.  He came to 
the ER.  He had a decreased rectal tone, but no obvious lower 
extremity paralysis or bladder incontinence.  The doctor examined 
the Veteran and noted mild numbness in the left foot and calf.  
The MRI had showed marked impingement on the descending L5 nerve 
root, but a neurologic examination was normal.  A November record 
from the same private medical center showed that the Veteran 
complained of back pain radiating to his right leg.  He was 
neurologically intact with no obvious abnormalities.  He was 
scheduled for a hemi-laminectomy and discectomy.  

In February 2006, a private MRI showed post-surgical changes at 
L4-5.  Scarring was noted, as well as a central disc protrusion.  
No definite nerve root impingement was found.  A September 2006 
MRI with and without contrast showed postoperative enhancing 
fibrosis at L4-5 level resulting in "mass effect" on the left 
L5 nerve root.  Disc space narrowing and posterior disc bulges at 
L3-4 and L5-S1 without spinal stenosis were found.  There was no 
impingement on the L4 nerve roots.  

In February 2007, Dr. Idowu, a private neurologist, evaluated the 
Veteran.  He said that his back pain started in November 2005 
when he went to tie his shoes and felt a pop in his back.  Since 
his back surgery, he had difficulty with extended standing and 
sitting and extended walking.  A motor examination showed plus 
four out of five for the left and right proximal nerve in the 
lower extremities.  He had no other focal sensory deficits.  His 
gait and stance were steady and normal.  The neurologist 
concluded that the neurologic examination was unremarkable for 
any functional or sensory focal deficits.  He did have a mild 
bilateral lower extremity proximal motor deficit.  The prognosis 
of functional recovery with physical therapy and rehabilitation 
was good.  

In April 2008, the Veteran was given a new VA spine examination.  
The claims file and medical records were reviewed.  
Unfortunately, the examination was too close to his more recent 
back surgery in March 2008 to gather range of motion information.  
His prior back surgery and current treatment (injections) were 
noted.  He still had staples in his back in 5 locations.  The 
Veteran reported multiple symptoms, including fatigue, stiffness, 
decreased motion, stiffness, weakness, spasms and pain.  There 
were no flare ups.  He used a walker and was unable to walk more 
than a few yards.  

A February 2008 MRI was included in the report and it showed 
"significant interval improvement."  There was near-complete 
improvement of the enhancing soft tissue mass near L4 and L5.  
The Veteran had degenerative disc disease and stenosis.  At the 
time, the effects on activities of daily living were generally 
severe.  

A July 2008 VA spine examination report showed that the Veteran 
was still in the recovery phase and would need another evaluation 
in 6 months.  The claims file and medical records were reviewed.  
The Veteran was able to walk a quarter of a mile.  His past 
surgeries were noted, including one in March 2008.  He had no 
spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  His posture, head position, symmetry in appearance, 
and gait were all normal.  He had no abnormal spinal curvatures.  
A detailed motor examination of all extremities was normal.  
Sensory and reflex examinations were also completely normal.  
There was no ankylosis.  Range of motion measurements were as 
follows: 

Flexion
0 to 60 Degrees
Extension
0 to 10 Degrees
Right lateral flexion
0 to 20 Degrees
Left lateral flexion
0 to 20 Degrees
Right lateral 
rotation
0 to 20 Degrees
Left lateral rotation
0 to 20 Degrees

There was no pain on repetitive use or additional loss of motion.  
A July 2008 X-ray noted that there was previous surgery with 
fusion by metallic hardware at the L4-5 and L5-S1 levels.  He was 
diagnosed as being four months post-operative of a lumbar 
laminectomy with fusion of L4 to the sacrum.  The effects on his 
activities of daily living were severe for chores shopping and 
exercise.  Sports were prevented.  

In March 2009, a VA spine examination showed that the claims file 
and medical records were reviewed.  The Veteran reported that 
since his March 2008 surgery he has had a worsening of low back 
pain and no change in extremity pain.  Inspection of the spine 
and his gait were normal.  Motor, sensory and reflex examinations 
were normal.  There was no ankylosis.  Range of motion 
measurements were as follows: 

Flexion
0 to 60 Degrees
Extension
0 to 10 Degrees
Right lateral flexion
0 to 15 Degrees
Left lateral flexion
0 to 10 Degrees
Right lateral 
rotation
0 to 15 Degrees
Left lateral rotation
0 to 15 Degrees
 

There was no objective evidence of pain on active range of motion 
or following repetitive motion.  There's also no additional 
limitation after three repetitions of range of motion.  The 
Veteran stated he was retired due to physical problems with his 
cervical and lumbar spine as well as his left shoulder.  The 
effects on his activities of daily living were severe for chores 
and shopping.  Exercise and sports were prevented.  

The Board finds that the Veteran was properly rated at 40 percent 
from September 26, 2003 to September 1, 2009.  At no point was 
there any evidence of unfavorable ankylosis.  38 C.F.R. § 4.71a.  
Although the range of motion measurements, including forward 
flexion, varied considerably, the Board finds that the rating was 
appropriate for the Veteran's disability picture.  For at least 
part of the time period his forward flexion was 30 degrees, 
especially in 2004.  

The Board finds a separate evaluation for neurological impairment 
is not warranted; the neurological findings were mostly normal 
and rating action in June 2005 that denied service connection for 
degenerative disc disease of the lumbar spine related to 
complaints of pain in the left lower extremity was not appealed.  
The Board finds that the Veteran's disability picture 
contemplates a 40 percent rating for this period.  

The Board has considered the reported pain and flare-ups upon 
use, as required by DeLuca, 8 Vet. App. at 205-206.  There is no 
basis for a rating in excess of 40 percent based on limitation of 
motion due to any functional loss as the Veteran is receiving the 
maximum schedular rating for limitation of motion of the lumbar 
spine.  See, Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
Veteran has pain, fatigability, and incoordination.  However, 
flare ups, deformity, and atrophy due to his service-connected 
chronic lumbar strain have not been found to exist to a degree 
that an increase under DeLuca is warranted.  

No further staged ratings for this period are found.  The Board 
does not find an exceptional disability for this period such that 
the schedular criteria are not appropriate.  Thun, 22 Vet App 
111.  No prescribed bed rest was found.  38 C.F.R. § 4.71a, Note 
(1).  

From September 1, 2009

No notice of disagreement was filed to either the March 2009 
proposal of the reduction or the June 2009 reduction of the 
chronic lumbar spine strain.  Regardless of whether it is called 
a restoration or an increased rating, because higher evaluations 
are available for the spine, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim remains 
on appeal.  See, AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344 (2010); see also Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 
38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary conditions 
of life, as shown by full and complete examinations, can justify 
a reduction; these provisions prohibit a reduction on the basis 
of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995).  

The Board finds that the notice requirements for reduction in 
evaluation of compensation in sections 3.105(e) and (i) were 
satisfied.  The Veteran was awarded a 40 percent disability 
rating from September 26, 2003 and, due to his surgery, he was 
again increased to a temporary total rating of 100 percent from 
March 25, 2008 to June 1, 2008.  From June 1, 2008 to September 
1, 2009 the 40 percent continued.  Since September 1, 2009, the 
Veteran was rated at 20 percent.  The40 percent rating has been 
in effect for more than five years and compliance with the 
provisions of 38 C.F.R. § 3.344(a) and (b) is required.  
38 C.F.R. § 3.344(c) (2010).  

The RO increased the evaluation for chronic lumbar spine sprain 
to 40 percent (effective September 26, 2003) in a November 2004 
supplemental statement of the case, based on the new regulations 
and an August and September 2004 VA examinations of the spine.  
At these examinations, the Veteran's forward flexion was 20 and 
30 degrees.  The claims files were not reviewed at these 
examinations.  The Veteran later received two surgeries to his 
spine, one in October 2005 and another in March 2008.  

Based on all of the evidence in the file, including the February 
2007 evaluation by neurologist Dr. Idowu, April and July 2008 VA 
examinations and a March 2009 VA examination, the Board finds 
that there has been sustained material improvement under the 
ordinary conditions of life, as shown by these full and complete 
repeated examinations of the Veteran's service-connected 
disability.  The claims folder was available for all of the more 
recent VA examinations and Dr. Idowu's evaluation states the 
Veteran was a reliable historian.  The examinations span over 
three years and show the Veteran's back disability has recovered 
measurably by showing increased flexion.  The latter two 
examinations showed flexion to 60 degrees which barely meets the 
criteria for a 20 percent rating.  As shown by the February 2008 
MRI, there has been "significant interval improvement."  

Based on the most recent evidence, no increases under Deluca or 
separate evaluations are found for the same reasons as explained 
for the prior appeal period.  
Again, no further staged ratings for this period are found.  The 
Board does not find an exceptional disability for this period 
such that the schedular criteria are not appropriate.  Thun, 
22 Vet. App 111.  No prescribed bed rest was found.  38 C.F.R. 
§ 4.71a, Note (1).  
ORDER

Prior to September 26, 2003, a rating in excess of 10 percent for 
chronic lumbar spine strain is denied.  

From September 26, 2003 to August 31, 2009, a rating in excess of 
40 percent for chronic lumbar spine strain is denied.  

From September 1, 2009, a rating in excess of 20 percent for 
chronic lumbar spine strain is denied.  


REMAND

The last time the Veteran was fully examined for his service-
connected paresthesia of the left mandible was in September 1997.  
At this VA examination, it was determined that the Veteran has 
numbness on the left chin which occurred after the extraction of 
wisdom teeth.  His cranial nerves were normal.  Sensation was 
normal for pin, vibration and position.  A sensory examination 
showed a small area on the left chin where cotton sensation was 
decreased.  The examiner stated that there might be entrapment of 
the mandibular nerve and recommended the Veteran to be evaluated 
by oral surgery.  

An April 2002 dental record showed the Veteran complained of a 
burning sensation which had been there for about 11 years; he had 
tooth 19 removed.  In a March 2004 vocational rehabilitation 
assessment, the Veteran stated he had no feeling in his lower 
jaw.  Dr. Faust noted in an April 2004 evaluation that the 
Veteran was numb on the left side of his face.  In October 2005 a 
history and physical examination showed that the cranial nerves 
were intact.  In February 2007, Dr. Idowu noted that the Veteran 
had lower jaw surgery in November 2005 that left him with some 
numbness.  A cranial nerves examination showed that sensation was 
normal except for the left lower face.  There was full tone of 
muscles of mastication.  At both Board hearings, the Veteran said 
he bit his own lip while eating.  (June 2002 Transcript, p 12 and 
November 2010 Transcript, p 17-18.)  This complaint does not 
appear in any clinician's records.  

On remand, the Veteran should receive a new VA examination for 
his service-connected paresthesia of the left mandible.  As 
directed by the September 1997 examiner, an oral surgeon should 
conduct the examination.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
in the November 2010 Board hearing, the Veteran stated that he 
could not work.  (Transcript, p 9-16.)  Based on this evidence, 
the Board finds that the issue of TDIU has been reasonably raised 
by the record and is properly before the Board by virtue of his 
increased-rating claims pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  The Veteran is 
currently service connected for chronic lumbar spine strain at 
20 percent and paresthesias of the left mandible at 10 percent 
for a combined rating of 30 percent.  A VA examination and 
opinion should be provided to determine whether his service-
connected disabilities, alone or in aggregate, render him unable 
to secure or follow a substantially gainful occupation and 
whether either of his service-connected disabilities precludes 
substantially gainful employment.  

The Veteran's representative also raised other claims for service 
connection at the Board hearing; including: erectile dysfunction 
and left shoulder disability.  (Transcript, p 2.)  These claims 
are not on appeal, however, because of Rice, they are 
inextricably intertwined with the Veteran's claim for TDIU.  On 
remand, the Veteran should be given proper notice and his claims 
for service connection should be adjudicated.  After these claims 
are adjudicated, the Veteran should be scheduled for his VA 
examination and a determination may be made on the issue of TDIU.  
If and only if the service connection claims are denied and 
properly appealed, the claims should be sent to the Board.  The 
issue of TDIU, if not granted below, must be returned to the 
Board for review as it "is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate rating 
for a disability."  Rice v. Shinseki, 22 Vet .App. 447, 453 
(2009).  

Accordingly, the case is REMANDED for the following action: 

1.  Provide appropriate notice to the Veteran 
and adjudicate the service connection claims 
for erectile dysfunction and left shoulder 
disability.  

2.  Schedule a VA examination to determine 
the current nature and severity of the 
service-connected paresthesia of the left 
mandible.  An oral surgeon must perform the 
examination.  The claims file and a copy of 
this remand must be made available to and be 
reviewed by the examiners in conjunction with 
the examination.  The examiner(s) must 
indicate in the examination report that the 
claims file was reviewed in conjunction with 
the examination.  All necessary tests should 
be conducted.  

The examiner, being as descriptive as 
possible, should comment on the relative loss 
of the innervation of the facial muscles.  
Complete rationale should be provided.  

3.  After the above development has been 
completed, 
schedule the Veteran for a VA examination to 
determine the impact of his service-connected 
disabilities on his ability to secure and 
follow a substantially gainful occupation.  
The Veteran's service-connected disabilities 
should be taken into account.  
The claims folder, including a copy of this 
remand and additional evidence secured, must 
be made available to and reviewed by the 
examiner.  The examination report must 
reflect that the claims folder was reviewed.  
All indicated tests should be conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, the Veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.  

4.  Adjudicate the Veteran's claims for an 
increased rating for paresthesia of the left 
mandible and TDIU.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as a summary of the 
evidence received since the issuance of the 
most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  The claims for 
service connection for erectile dysfunction 
and left shoulder disability should only be 
returned to the Board if a proper notice of 
disagreement and appeal are filed.  

The Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2010).  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


